Citation Nr: 1507978	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  13-03 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional right first toe disability as a result of Keller arthroplasty performed at the Ft. Harrison VA Medical Center on March 16, 2012.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Appellant had active service from November 1, to November 26, 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

In September 2014, the Appellant presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Appellant's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In order to warrant compensation under 38 U.S.C.A. § 1151, the Appellant must demonstrate that the VA treatment in question caused an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment; or, that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

In this case, the Appellant was provided a VA examination in August 2012.  The VA examiner opined:  "After a thorough review of the C-file, CPRS and remote date it is this examiner's opinion that the veteran clearly and unmistakably DID NOT incur a disability from a foot procedure at FHVA.  The veteran's current complaints LE weakness etc. was pre-existing the R toe surgery and was clearly not due to carelessness, negligence, lack of proper skill, error in judgment, or similar finding of fault on the part of the VA, or by an event not reasonably foreseeable."
The Board finds that this statement is conclusory.  While the VA examiner indicated the Appellant did not incur a right foot disability as result of the VA care, she did not directly address or identify whether there was any additional disability (pre surgery manifestations versus post-surgical manifestations).  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  An opinion must also be obtained to address the Appellant's contention that the March 2012 surgery was not consistent with the consent form that he signed.  Accordingly, the Board finds that the August 2012 medical opinion is inadequate.  The issue must be remanded for a new medical examination/opinion.

As the case must be remanded, any additional relevant VA and private treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Appellant's VA treatment records, dated since November 2013.

2.  Ensure that the Appellant's complete treatment records have been obtained from Nicholas Blavatsky, M.D., dated since March 2012.

3.  Thereafter, schedule the Appellant for a VA examination by a physician specializing in orthopedics.  The entire claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.

The examiner must provide an opinion addressing the following: 

a) Identify all pathology of the right lower extremity. 

b) For all identified pathology, the examiner should provide an opinion as to whether it was proximately caused by the right first toe surgery performed at the Ft. Harrison VA Medical Center on March 16, 2012.  If more than one condition is diagnosed, the examiner must specify which ones, if any, were proximately caused by the surgery. 

In other words, did the Appellant incur any additional right lower extremity disability as a result of the right first toe surgery performed on March 16, 2012?  In making this determination, a comparison should be made of the Appellant's condition immediately before the surgery to that of his condition after the surgery.

c) If (and only if) any identified pathology is found to have been proximately caused by the March 16, 2012 surgery, the examiner must address the following:  

1) Whether any diagnosed condition of the right lower extremity was caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in performing the surgery; or 

2) If there was no fault on the part of VA in performing the surgery, whether any identified condition caused by the surgery was due to an event not reasonably foreseeable.

(d)  The examiner must review the Consent For Clinical Treatment/Procedure signed by the Appellant on March 15, 2012.  The examiner must provide an opinion as to whether the right first toe surgery performed on March 16, 2012 was consistent with the consent form signed by the Appellant; or whether the surgery performed on March 16, 2012 went beyond, or was not consistent with, the consent form signed by the Appellant.

The examiner must provide a complete explanation for all conclusions reached.

4.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the claim on appeal.  If the benefit sought is not granted, furnish the Appellant a supplemental statement of the case and afford him an opportunity to respond before the case is returned to the Board for further review.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


